Title: From John Adams to Samuel Adams, 21 May 1778
From: Adams, John
To: Adams, Samuel


     
     Passy, 21 May 1778. printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:106–108. Adams commented on, among other things, the probability of a European war, the movements of the French and British fleets, and the possibility of wider European support for the Revolution. He then discussed the large amounts of money expended on supplies and the Commissioners’ expenses. Regarding the latter, Adams proposed that to lower expenses and increase efficiency, the three Commissioners be  reduced to one, the other two to be sent elsewhere or recalled. He recommended, in particular, separation of the office of minister from that of commercial agent. Samuel Adams replied on 25 Oct. (Adams Papers).
     John Adams’ letter, together with those of 24 May to the Commerce Committee (probably not sent) and of 25 May from the Commissioners to John Bondfield, John Paul Jones, J. D. Schweighauser, and Jonathan Williams, each drafted by Adams (all calendared below), firmly defined, as he saw it, his role as a Commissioner. He would strive to bring order to the Commissioners’ affairs, particularly in regard to finances and the often conflicting demands of those claiming to act as American commercial agents.
     The letters and JA’s comments on them in his Autobiography indicate his frustration, belief in the need for immediate action, and recognition that his position would be controversial. Adams wrote to Samuel Adams out of the belief that “our whole System was wrong and that ruin to our Affairs abroad and great danger and confusion in those at home, must be the Consequence of it” (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:106).
    